UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 95-7906



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus

LEROY CURTIS RICHARDSON, JR.,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Winston-Salem.    Richard C. Erwin,
Senior District Judge. (CR-93-238-WS, CA-94-558-6)


Submitted:   April 15, 1996                 Decided:   April 29, 1996


Before ERVIN and MOTZ, Circuit Judges, and CHAPMAN, Senior Circuit
Judge.

Affirmed by unpublished per curiam opinion.


Marcia Gail Shein, LAW OFFICE OF MARCIA G. SCHEIN, P.C., Atlanta,
Georgia, for Appellant. David Bernard Smith, Assistant United
States Attorney, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Leroy Curtis Richardson, Jr., appeals the district court's

decision denying his 28 U.S.C. § 2255 (1988) motion. Richardson

claims his trial attorney rendered ineffective assistance by fail-

ing to inform him of the consequences of his plea agreement and

that the district court improperly computed his sentence. The inef-
fective assistance claims are without merit, as the record reveals

that Richardson was informed of the consequences of his plea by his

attorney, the plea agreement, and the court. See Hill v. Lockhart,
474 U.S. 52 (1985); Strickland v. Washington, 466 U.S. 668 (1984);
Blackledge v. Allison, 431 U.S. 63 (1977). Additionally, Richardson

waived his right to appeal the sentencing claims by entering into

the plea agreement, which waived his right to direct appeal. See
Stone v. Powell, 428 U.S. 465 (1976). Accordingly, we affirm the

district court's decision. We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-
terials before the court and argument would not aid the decisional

process.




                                                          AFFIRMED




                                2